10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:20-cr-00221-JLR Document 30 Filed 08/02/21 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, CASE NO. CR20-0221JLR
Plaintiff, ORDER
v.
CHRISTOPHER SINFIELD,
Defendant.

 

 

This matter comes before the court upon Defendant’s Motion to Continue Trial
and Related Dates (Mot. (Dkt. # 28)). The Motion is GRANTED, and trial is continued
to February 7, 2022 at 1:00 p.m. Pretrial motions are due by January 3, 2022. It is
further ORDERED that the resulting period of delay from the date of this order to the
new trial date is excluded for speedy trial purposes under 18 U.S.C. § 3161(h)(7)(A) and
(h)(7)(B) Gv).

The court advises both parties that further continuances will not be granted. This

case was filed December 14, 2020. The original April 12, 2021 trial date was set at

ORDER - 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:20-cr-00221-JLR Document 30 Filed 08/02/21 Page 2 of 2

Defendant’s arraignment on February 3, 2021. (See Dkt. # 11.) On February 11, 2021,
the court granted the parties’ joint motion to continue trial and reset the trial date on
September 20, 2021. (See Dkt. # 16.)

In an April 20, 2021, motion to reopen Defendant’s detention hearing, Defendant’s
attorney described his client as suffering significant intellectual disabilities and asked that
Defendant be released to supervision by his mother. (See Dkt. # 18 at 4-6, 15.) The court
denied that motion. (See Dkt. # 27.)

Defendant’s attorney now states that there is reason to question Defendant’s
competency to proceed to trial and that his client needs to be evaluated by a forensic
neuropsychologist and a psychologist. (See Mot.; see also Maybrown Decl. (Dkt. # 29)
{4 9-13.) The court anticipates that the Government will also seek mental health
examinations of Defendant. The parties now have six months to complete those
examinations. The parties are advised that the court will not continue trial due to the
unavailability of a party’s preferred expert.

Ye
Dated this yy day of August, 2021.

Ps

\
j | \
ye Wome h/ i >

JAMES L; ROBAR
United States District Judge

|

ORDER - 2

 
